Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US Patent Application Publication 2011/0199401), herein after referred to as Fujiwara, in view of Hirata et al. (US Patent Application Publication 2021/0291658), herein after referred to as Hirata.
Regarding independent claim 1, Fujiwara discloses a [ ] display arrangement [ ] (abstract), the arrangement comprising: 
a light emitting element configured to emit a light field including an image visible to a human [ ] (Figure 1 reference display 100 comprising liquid crystal panel 10 with liquid crystal layer 13 utilizing backlight 20 comprising LEDs 22 as described in paragraph [0029]. Paragraph [0040] describes the display 100 to display an intended image while controlling a backlight and transmittance via liquid crystal molecules in the liquid crystal layer 13.); 
a temperature sensing device positioned in association with the light emitting element (Figures 1 and 5A reference temperature sensors/thermistors 28 positioned separately from LEDs 22 in an area where the LEDs 22 are arranged (association) as described in paragraph [0048].) and configured to: 
detect a temperature indicative of a temperature of the light emitting element (Paragraph [0048] describes the thermistors 28 to obtain temperature changes of the area where the light-emitting diodes 22 are arranged and may be selected depending on the configuration of the liquid crystal panel 10.); and 
transmit a temperature signal indicative of the detected temperature (Paragraphs [0049]-[0050] describes the thermistors 28 electrically obtain temperature information and electrically connected to a control section 200 by wiring 28a (figure 1) such that the control section 200 electrically controls the voltage applied to diodes 22 based on the temperature information obtained from the thermistors 28 (description of a temperature signal from the thermistors 28).); and 
an electronic processor communicatively coupled to the light emitting element and the temperature sensing device (Figure 1 reference control section 200 connected to diodes 22 via wiring 22a and connected to thermistors 28 via wiring 28a as described in paragraph [0050].), the electronic processor being configured to: 
receive the temperature signal; and 
control the light emitting element dependent upon the received temperature signal (Paragraphs [0049]-[0050] describes the thermistors 28 electrically obtain temperature information and electrically connected to a control section 200 by wiring 28a (figure 1) such that the control section 200 electrically controls the voltage applied to diodes 22 based on the temperature information obtained from the thermistors 28.).
Fujiwara does not specifically disclose a head up display arrangement for a motor vehicle.
Hirata discloses a head up display arrangement for a motor vehicle which comprises an LCD with an LED backlight (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source. Please note paragraph [0093] describes the HUD display backlight LED to suffer significant deterioration based on temperature fluctuations which change the chromaticity of video/images.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Fujiwara’s LCD display and LED backlight with temperature sensing with the known technique of being arranged as a HUD for a vehicle which suffers from temperature variation display as disclosed by Hirata (paragraph [0093]) yielding the predictable results of correcting color temperature and luminance due to temperature variation as disclosed by Fujiwara (paragraph [0005]).
Regarding claim 2, Fujiwara discloses the arrangement of claim 1, wherein the light emitting element comprises a light emitting diode (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source.).
Regarding claim 3, Fujiwara discloses the arrangement of claim 1, wherein the light emitting element comprises a liquid crystal display (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source.).
Regarding claim 4, Fujiwara discloses the arrangement of claim 1, wherein the electronic processor is configured to control the light emitting element such that colors in the light field do not change with temperature (Paragraphs [0005]-[0007] describes the intent of the invention to stably control the color temperature and luminance of the light emitting elements due to fluctuations in temperature describing the intent that the intended display color does not change.).
Regarding claim 5, Fujiwara discloses the arrangement of claim 1, wherein the temperature sensing device comprises a thermistor (Paragraph [0048] describes the thermistors 28 to obtain temperature changes of the area where the light-emitting diodes 22 are arranged and may be selected depending on the configuration of the liquid crystal panel 10.).
Regarding claim 7, Fujiwara discloses the arrangement of claim 1, wherein the light emitting element comprises a liquid crystal display including a sheet of glass, the temperature sensing device being mounted on the sheet of glass (Please note “mounting” includes a broad scope of interpretation. For example, a component may be directly mounted on another component or indirectly mounted on another component. This becomes more ambiguous in interpretation in view of epoxy or other components whose purpose is to attach two other components together. Therefore, the broadest reasonable interpretation (in view of no description of how mounting is performed) is that a component can be mounted indirectly to another component. In view of the BRI Fujiwara figure 1 reference backlight chassis 24 described in paragraph [0037] to attach/mount to the reverse side of the liquid crystal panel 10. Liquid crystal panel 10 comprises glass substrates 11 and 12 as described in paragraph [0030]. Please note the BRI is also utilized for claim 6 “mounting” but there is no disclosed PCB by Fujiwara to directly or indirectly mount to.).
Regarding independent claim 8, Fujiwara discloses a method of operating a [ ] display [ ] (abstract), the method comprising: 
emitting a light field including an image visible to a human [ ], the emitting being performed by a light emitting element (Figure 1 reference display 100 comprising liquid crystal panel 10 with liquid crystal layer 13 utilizing backlight 20 comprising LEDs 22 as described in paragraph [0029]. Paragraph [0040] describes the display 100 to display an intended image while controlling a backlight and transmittance via liquid crystal molecules in the liquid crystal layer 13.); 
detecting a temperature indicative of a temperature of the light emitting element (Paragraph [0048] describes the thermistors 28 to obtain temperature changes of the area where the light-emitting diodes 22 are arranged and may be selected depending on the configuration of the liquid crystal panel 10.); and 
transmitting a temperature signal indicative of the detected temperature (Paragraphs [0049]-[0050] describes the thermistors 28 electrically obtain temperature information and electrically connected to a control section 200 by wiring 28a (figure 1) such that the control section 200 electrically controls the voltage applied to diodes 22 based on the temperature information obtained from the thermistors 28 (description of a temperature signal from the thermistors 28).); and 
receiving the temperature signal; and 
controlling the light emitting element dependent upon the received temperature signal (Paragraphs [0049]-[0050] describes the thermistors 28 electrically obtain temperature information and electrically connected to a control section 200 by wiring 28a (figure 1) such that the control section 200 electrically controls the voltage applied to diodes 22 based on the temperature information obtained from the thermistors 28.).
Fujiwara does not specifically disclose a head up display arrangement for a motor vehicle.
Hirata discloses a head up display arrangement for a motor vehicle which comprises an LCD with an LED backlight (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source. Please note paragraph [0093] describes the HUD display backlight LED to suffer significant deterioration based on temperature fluctuations which change the chromaticity of video/images.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Fujiwara’s LCD display and LED backlight with temperature sensing with the known technique of being arranged as a HUD for a vehicle which suffers from temperature variation display as disclosed by Hirata (paragraph [0093]) yielding the predictable results of correcting color temperature and luminance due to temperature variation as disclosed by Fujiwara (paragraph [0005]).
Regarding claim 9, Fujiwara discloses the method of claim 8, wherein the light emitting element comprises a light emitting diode (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source.).
Regarding claim 10, Fujiwara discloses the method of claim 8, wherein the light emitting element comprises a liquid crystal display (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source.).
Regarding claim 11, Fujiwara discloses the method of claim 8, wherein the light emitting element is controlled such that colors in the light field do not change with temperature (Paragraphs [0005]-[0007] describes the intent of the invention to stably control the color temperature and luminance of the light emitting elements due to fluctuations in temperature describing the intent that the intended display color does not change.).
Regarding claim 12, Fujiwara discloses the method of claim 8, wherein the detecting is performed by a thermistor (Paragraph [0048] describes the thermistors 28 to obtain temperature changes of the area where the light-emitting diodes 22 are arranged and may be selected depending on the configuration of the liquid crystal panel 10.).
Regarding claim 14, Fujiwara discloses the method of claim 8, wherein the light emitting element comprises a liquid crystal display including a sheet of glass, the method further comprising mounting a temperature sensing device on the sheet of glass (Please note “mounting” includes a broad scope of interpretation. For example, a component may be directly mounted on another component or indirectly mounted on another component. This becomes more ambiguous in interpretation in view of epoxy or other components whose purpose is to attach two other components together. Therefore, the broadest reasonable interpretation (in view of no description of how mounting is performed) is that a component can be mounted indirectly to another component. In view of the BRI Fujiwara figure 1 reference backlight chassis 24 described in paragraph [0037] to attach/mount to the reverse side of the liquid crystal panel 10. Liquid crystal panel 10 comprises glass substrates 11 and 12 as described in paragraph [0030]. Please note the BRI is also utilized for claim 13 “mounting” but there is no disclosed PCB by Fujiwara to directly or indirectly be mounted to.).
Regarding independent claim 15, Fujiwara discloses a [ ] display arrangement [ ] (abstract), the arrangement comprising: 
a red-light emitting diode;
a green-light emitting diode;
a blue light emitting diode, the red-light emitting diode, the green-light emitting diode, and the blue-light emitting diode being conjunctively configured to emit a light field including an image visible to a human [ ] (Paragraph [0043] describes a backlight 20 (figure 1) to comprise red, green, and blue LEDs which are illuminated to mix in color to produce a white light (light field). Paragraph [0040] describes the display 100 (figure 1) to display an intended image while controlling a backlight and transmittance via liquid crystal molecules in the liquid crystal layer.);
a thermistor positioned in association with at least one of the light emitting diodes (Figures 1 and 5A reference thermistors 28 positioned separately from LEDs 22 in an area where the LEDs 22 are arranged (association) as described in paragraph [0048].) and configured to: 
transmit a temperature signal indicative of the detected temperature (Paragraphs [0049]-[0050] describes the thermistors 28 electrically obtain temperature information and electrically connected to a control section 200 by wiring 28a (figure 1) such that the control section 200 electrically controls the voltage applied to diodes 22 based on the temperature information obtained from the thermistors 28 (description of a temperature signal from the thermistors 28).); and 
an electronic processor communicatively coupled to each of the light emitting diodes and thermistor (Figure 1 reference control section 200 connected to diodes 22 via wiring 22a and connected to thermistors 28 via wiring 28a as described in paragraph [0050].), the electronic processor being configured to: 
receive the temperature signal; and 
control the light emitting diodes dependent upon the received temperature signal to adjust at least one color in the emitted light field (Paragraphs [0049]-[0050] describes the thermistors 28 electrically obtain temperature information and electrically connected to a control section 200 by wiring 28a (figure 1) such that the control section 200 electrically controls the voltage applied to diodes 22 based on the temperature information obtained from the thermistors 28.).
Fujiwara does not specifically disclose a head up display arrangement for a motor vehicle.
Hirata discloses a head up display arrangement for a motor vehicle which comprises an LCD with an LED backlight (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source. Please note paragraph [0093] describes the HUD display backlight LED to suffer significant deterioration based on temperature fluctuations which change the chromaticity of video/images.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Fujiwara’s LCD display and LED backlight with temperature sensing with the known technique of being arranged as a HUD for a vehicle which suffers from temperature variation display as disclosed by Hirata (paragraph [0093]) yielding the predictable results of correcting color temperature and luminance due to temperature variation as disclosed by Fujiwara (paragraph [0005]).
Regarding claim 16, Fujiwara discloses the arrangement of claim 15, further comprising a liquid crystal display (Figure 1 reference display apparatus 100 comprising liquid crystal panel 4 and backlight 5 described in paragraph [0039] to form a HUD. Paragraph [0092] describes the backlight to comprise LED light source.).
Regarding claim 17, Fujiwara discloses the arrangement of claim 16, wherein the liquid crystal display includes a sheet of glass, the thermistor being mounted on the sheet of glass (Please note “mounting” includes a broad scope of interpretation. For example, a component may be directly mounted on another component or indirectly mounted on another component. This becomes more ambiguous in interpretation in view of epoxy or other components whose purpose is to attach two other components together. Therefore, the broadest reasonable interpretation (in view of no description of how mounting is performed) is that a component can be mounted indirectly to another component. In view of the BRI Fujiwara figure 1 reference backlight chassis 24 described in paragraph [0037] to attach/mount to the reverse side of the liquid crystal panel 10. Liquid crystal panel 10 comprises glass substrates 11 and 12 as described in paragraph [0030]. Please note the BRI is also utilized for claim 19 “mounting” but there is no disclosed PCB by Fujiwara to directly or indirectly mount to.).
Regarding claim 18, Fujiwara discloses the arrangement of claim 15, wherein the electronic processor is configured to control the light emitting diodes such that at least one color in the emitted light field does not change with the detected temperature (Paragraphs [0005]-[0007] describes the intent of the invention to stably control the color temperature and luminance of the light emitting elements due to fluctuations in temperature describing the intent that the intended display color does not change.).
Regarding claim 20, Hirata discloses the arrangement of claim 15, further comprising at least one mirror and a windshield, the at least one mirror and the windshield being positioned to reflect the emitted light field toward the human driver (figure 1 reference mirror 1 and windshield 6 utilized to reflect emitted light in the form of a virtual image V1 toward the human driver’s line of sight 8 as described in paragraphs [0038]-[0041].).

4.		Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara-Hirata, in view of Aspell et al. (US Patent Application Publication 2021/0232004), herein after referred to as Aspell.
Regarding claim 6, Fujiwara discloses the arrangement of claim 1, further comprising a reflective substrate, wherein the light emitting element and the temperature sensing device are both mounted on the reflective substrate (Figures 1 and 5a reference reflective substrate with LEDs 22 and thermistors 28 both directly mounted thereon.).
Fujiwara does not specifically discloses the reflective surface to be a printed circuit board.
Aspell discloses a printed circuit board may have a highly reflective surface (paragraph [0002]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Fujiwara’s reflective substrate with light emitting element and temperature sensing device are both mounted with the known technique of being a printed circuit board with a reflective surface yielding the predictable results of bonding the components to the surface as disclosed by Aspell (paragraph [0002]).
Regarding claim 13, Fujiwara discloses the method of claim 8, further comprising mounting the light emitting element and a temperature sensing device on a reflective substrate (Figures 1 and 5a reference reflective substrate with LEDs 22 and thermistors 28 both directly mounted thereon.).
Fujiwara does not specifically discloses the reflective surface to be a printed circuit board.
Aspell discloses a printed circuit board may have a highly reflective surface (paragraph [0002]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Fujiwara’s reflective substrate with light emitting element and temperature sensing device are both mounted with the known technique of being a printed circuit board with a reflective surface yielding the predictable results of bonding the components to the surface as disclosed by Aspell (paragraph [0002]).
Regarding claim 19, Fujiwara discloses the method of claim 15, further comprising a reflective substrate, wherein the light emitting diodes and the thermistor are mounted on the reflective substrate (Figures 1 and 5a reference reflective substrate with LEDs 22 and thermistors 28 both directly mounted thereon.).
Fujiwara does not specifically discloses the reflective surface to be a printed circuit board.
Aspell discloses a printed circuit board may have a highly reflective surface (paragraph [0002]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Fujiwara’s reflective substrate with light emitting element and temperature sensing device are both mounted with the known technique of being a printed circuit board with a reflective surface yielding the predictable results of bonding the components to the surface as disclosed by Aspell (paragraph [0002]).

Conclusion
5.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pertaining to claims 7, 14, and 17, Iwasaki et al. (Patent 5,796,381) describes in column 3 lines 60-67 a thermistor mounted on a glass substrate of the liquid crystal device outside the display section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622